IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2221 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 160 DB 2015
           v.                   :
                                :            Attorney Registration No. 203818
JOSHUA ADAM JANIS,              :
                Respondent      :            (Chester County)


                                      ORDER


PER CURIAM


      AND NOW, this 25th day of November, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is hereby granted, and Joshua Adam Janis

is suspended on consent from the Bar of this Commonwealth for a period of five years.

Respondent shall comply with all the provisions of Pa.R.D.E. 217.